The Chancellor.
The order for the division of the lands and tenements of John Robinson, the intestate, together with the division and return, must be set aside. The two hundred acres held by John Robinson under his father must be deemed an advancement. It would be highly unjust that that land should be thrown into the common stock, and equally so that John Robinson should hold it without making any allowance. He clearly entered into the possession under his father with his consent, not as a tenant, but certainly as a portion of his father’s estate; and as his possession for twenty or twenty-five years has thus been held, it must be presumed as an advancement for which the other heirs must receive an equivalent. John Robinson must pay the costs.
Order and return set aside.